 Case 2:19-cv-01717-RGK-AGR Document 170-2 Filed 02/20/20 Page 1 of 5 Page ID
                                  #:2227


1    Jeffrey L. Kessler (admitted pro hac vice)
     jkessler@winston.com
2    David G. Feher (admitted pro hac vice)
     dfeher@winston.com
3    WINSTON & STRAWN LLP
     200 Park Avenue
4    New York, New York 10166
     Telephone: (212) 294- 6700
5    Facsimile: (212) 294-4700
6    Cardelle B. Spangler (admitted pro hac vice)
     cspangler@winston.com
7    WINSTON & STRAWN LLP
     35 West Wacker Drive
8    Chicago, Illinois 60601
     Telephone: (312) 558-5600
9    Facsimile: (312) 558-5700
10   Diana Hughes Leiden (SBN: 267606)
     dhleiden@winston.com
11   Lev Tsukerman (SBN: 319184)
     ltsukerman@winston.com
12   WINSTON & STRAWN LLP
     333 South Grand Avenue, Los Angeles, CA 90071
13   Tel: (213) 615-1700
     Fax: (213) 615-1750
14
     Jeanifer E. Parsigian (SBN: 289001)
15   jparsigian@winston.com
     WINSTON & STRAWN LLP
16   101 California St., 35th Floor
     San Francisco, California 94111
17   Telephone: (415) 591-1000
     Facsimile: (415) 591-1400
18
     Attorneys for Plaintiffs
19
                            UNITED STATES DISTRICT COURT
20
         CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
21                                  Case No. 2:19-cv-01717-RGK-AGR
22   ALEX MORGAN, et al.,
                                    Assigned to: Judge R. Gary Klausner
23            Plaintiffs/Claimants,
                                    DECLARATION OF DIANA HUGHES
24   v.                             LEIDEN IN SUPPORT OF
                                    PLAINTIFFS’ MOTION FOR PARTIAL
25   UNITED STATES SOCCER           SUMMARY JUDGMENT
     FEDERATION, INC.,
26                                  Date: March 30, 2020
              Defendant/Respondent. Time: 9:00 a.m.
27                                  Courtroom: 850

28
                                                1
      LEIDEN DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                                 CASE NO. 2:19-CV-01717-RGK-AGR
 Case 2:19-cv-01717-RGK-AGR Document 170-2 Filed 02/20/20 Page 2 of 5 Page ID
                                  #:2228


1          I, Diana Hughes Leiden, hereby declare, under penalty of perjury, as follows:
2          1.     I am a partner at Winston & Strawn LLP, counsel for the Plaintiffs Alex
3    Morgan, et al. in this matter. I am over the age of eighteen years old and I have personal
4    knowledge of each and every fact stated in this declaration. If called to testify, I could
5    testify competently thereto. I make this declaration in support of Plaintiffs’ Motion for
6    Partial Summary Judgment.
7          2.     Attached as Exhibit 1 is a true and correct copy of excerpts from the Rule
8    30(b)(6) deposition of Defendant United States Soccer Federation, Inc. (“USSF”)
9    through Tom King on January 23, 2020.
10         3.     Attached as Exhibit 2 is a true and correct copy of the 2013-2016
11   Memorandum of Understanding entered into between the U.S. Women’s National Team
12   Players Association and USSF on March 19, 2013, produced by the U.S. Women’s
13   National Team Players Association (Plaintiffs’ Exhibit 117, beginning with Bates
14   number WNTPA_00004575).
15         4.     Attached as Exhibit 3 is a true and correct copy of the 2005-2012
16   Collective Bargaining Agreement entered into between the U.S. Women’s National
17   Team Players Association and USSF produced by USSF (Plaintiffs’ Exhibit 75,
18   beginning with Bates number USSF_Morgan_028424).
19         5.     Attached as Exhibit 4 is a true and correct copy of the 2017-2021
20   Collective Bargaining Agreement entered into between the U.S. Women’s National
21   Team Players Association and USSF on April 4, 2017 produced by USSF (Plaintiffs’
22   Exhibit 31, beginning with Bates number USSF_Morgan_000587).
23         6.     Attached as Exhibit 5 is a true and correct copy of the 2011-2018
24   Collective Bargaining Agreement entered into between the U.S. National Team Players
25   Association and USSF on November 20, 2011 produced by USSF (Plaintiffs’ Exhibit
26   32, beginning with Bates number USSF_Morgan_000530).
27         7.     Attached as Exhibit 6 is a true and correct copy of excerpts from the
28   deposition of John Langel on November 21, 2019.
                                                1
      LEIDEN DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                                 CASE NO. 2:19-CV-01717-RGK-AGR
 Case 2:19-cv-01717-RGK-AGR Document 170-2 Filed 02/20/20 Page 3 of 5 Page ID
                                  #:2229


1          8.    Attached as Exhibit 7 is a true and correct copy of a November 15, 2004
2    letter to the United States Olympics Committee from John Langel, produced by the U.S.
3    Women’s National Team Players Association (beginning with Bates number
4    WNTPA_00010895).
5          9.    Attached as Exhibit 8 is a true and correct copy of excerpts from the
6    individual deposition of Tom King on January 23, 2020.
7          10.   Attached as Exhibit 9 is a true and correct copy of excerpts of notes from
8    various collective bargaining negotiations between the U.S. Women’s National Team
9    Players Association and USSF produced by USSF (Plaintiffs’ Exhibit 121, beginning
10   with Bates number USSF_Morgan_005638).
11         11.   Attached as Exhibit 10 is a true and correct copy of excerpts from the Rule
12   30(b)(6) deposition of USSF through Sunil Gulati on December 17, 2019.
13         12.   Attached as Exhibit 11 is a true and correct copy of excerpts from the
14   deposition of Carlos Cordeiro on January 29, 2020.
15         13.   Attached as Exhibit 12 is a true and correct copy of an e-mail chain dated
16   December 21, 2017 and titled “Why I’m running for President of US Soccer” produced
17   by   USSF      (Plaintiffs’   Exhibit   124,    beginning    with     Bates    number
18   USSF_Morgan_044331).
19         14.   Attached as Exhibit 13 is a true and correct copy of a printout of an ESPN
20   article titled “Carlos Cordeiro, USSF presidential candidate, answers ESPN’s
21   questions” produced by USSF (Plaintiffs’ Exhibit 127, beginning with Bates number
22   USSF_Morgan_044356).
23         15.   Attached as Exhibit 14 is a true and correct copy of excerpts from the
24   deposition of Praptika (Pinky) Raina on January 21, 2020.
25         16.   Attached as Exhibit 15 is a true and correct copy of a chart detailing the
26   match history for the U.S. Senior Women’s National Soccer Team from 2014 through
27   2019 produced by USSF (Bates number USSF_Morgan_070835).
28
                                                2
      LEIDEN DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                                 CASE NO. 2:19-CV-01717-RGK-AGR
 Case 2:19-cv-01717-RGK-AGR Document 170-2 Filed 02/20/20 Page 4 of 5 Page ID
                                  #:2230


1          17.    Attached as Exhibit 16 is a true and correct copy of excerpts from the
2    deposition of Jill Ellis on January 15, 2020.
3          18.    Attached as Exhibit 17 is a true and correct copy of excerpts from the
4    deposition of Alex Morgan on December 19, 2019.
5          19.    Attached as Exhibit 18 is a true and correct copy of excerpts from the
6    deposition of Carli Lloyd on December 20, 2019.
7          20.    Attached as Exhibit 19 is a true and correct copy of excerpts from the
8    individual deposition of Sunil Gulati on December 18, 2019 (Volume II).
9          21.    Attached as Exhibit 20 is a true and correct copy of excerpts from the Rule
10   30(b)(6) deposition of USSF through Jay Berhalter.
11         22.    Attached as Exhibit 21 is a true and correct copy of a chart detailing the
12   match history for the U.S. Senior Men’s National Soccer Team from 2014 through
13   2019, produced by USSF (Bates number USSF_Morgan_070834).
14         23.    Attached as Exhibit 22 is a true and correct copy of USSF’s January 31,
15   2020 Supplemental Responses to Plaintiffs’ First Set of Interrogatories.
16         24.    Attached as Exhibit 23 is a true and correct copy of USSF’s organization
17   chart, produced by USSF (Bates number USSF_Morgan_005792).
18         25.    Attached as Exhibit 24 is a true and correct copy of excerpts from USSF’s
19   2020 Annual General Meeting Book of Reports (Plaintiffs’ Exhibit 113).
20         26.    Attached as Exhibit 25 is a true and correct copy of USSF’s May 31, 2016
21   letter to the Equal Employment Opportunity Commission, produced by USSF (Bates
22   number USSF_Morgan_004237).
23         27.    Attached as Exhibit 26 is a true and correct copy of the March 30, 2004
24   U.S. Soccer/Soccer United Marketing (“SUM”) Licensing Agreement, produced by
25   USSF (beginning with Bates number USSF_Morgan_000875).
26         28.    Attached as Exhibit 27 is a true and correct copy of the October 19, 2007
27   U.S. Soccer/SUM Licensing Agent Agreement produced by USSF (beginning with
28   Bates number USSF_Morgan_000906).
                                                3
      LEIDEN DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                                 CASE NO. 2:19-CV-01717-RGK-AGR
 Case 2:19-cv-01717-RGK-AGR Document 170-2 Filed 02/20/20 Page 5 of 5 Page ID
                                  #:2231


1          29.    Attached as Exhibit 28 is a true and correct copy of the January 1, 2015
2    USSF/SUM Master Rights Agreement produced by USSF (beginning with Bates
3    number USSF_Morgan_000933).
4          30.    Attached as Exhibit 29 is a true and correct copy of excerpts from the
5    deposition of Megan Rapinoe on January 16, 2020.
6          31.    Attached as Exhibit 30 is a true and correct copy of excerpts from the
7    deposition of Rich Nichols on December 4, 2019.
8          32.    Attached as Exhibit 31 is a true and correct copy of excerpts from a
9    slidedeck titled “Business Review Meeting August 20, 2019” produced by USSF
10   (beginning with Bates number USSF_Morgan_022060).
11         33.    Attached as Exhibit 32 is a true and correct copy of a summary chart
12   prepared by Plaintiffs pursuant to Federal Rule of Evidence 1006 detailing net revenue
13   for the U.S. Senior Women’s National Team and the U.S. Senior Men’s National Team
14   for fiscal years 2015 through 2020 (through October 31, 2019). The figures listed in this
15   summary chart were taken from the following Bates numbered documents produced by
16   USSF: USSF_Morgan_041681, USSF_Morgan_041694, USSF_Morgan_041706,
17   USSF_Morgan_041728,            USSF_Morgan_041740,              USSF_Morgan_041747,
18   USSF_Morgan_063037, and USSF_Morgan_057259–USSF_Morgan_057263.
19         34.    Attached as Exhibit 33 is a true and correct copy of excerpts from the
20   individual deposition of Sunil Gulati on December 17, 2019 (Volume I).
21
22         I declare under penalty of perjury that the foregoing is true and correct.
23   Executed on this 20th day of February, 2020 in Los Angeles, California.
24
                                               /s/ Diana Hughes Leiden
25                                               Diana Hughes Leiden
26
27
28
                                                4
      LEIDEN DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                                 CASE NO. 2:19-CV-01717-RGK-AGR
